Citation Nr: 0733124	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  07-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  

In May 2007, the veteran presented testimony by the use of 
video conferencing equipment while sitting in Chicago, 
Illinois, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ) sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this hearing is in the 
veteran's claims folder.

The record reflected that the veteran submitted additional 
evidence that has not been reviewed by the RO.  By a May 2007 
statement, the veteran waived the right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.

3.  Resolving all doubt in favor of the veteran, bilateral 
hearing loss was incurred during active service.

4.  Resolving all doubt in favor of the veteran, tinnitus was 
incurred during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss has been shown to be etiologically 
related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  Tinnitus has been shown to be etiologically related to 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
bilateral hearing loss and tinnitus had their onset during 
military service.  Because the claims of service connection 
for bilateral hearing loss and tinnitus on appeal are being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see 
also 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

In considering the evidence under the laws and regulations as 
set forth above, and after resolving all doubt in favor of 
the veteran, the Board finds that service connection is 
warranted for bilateral hearing loss and tinnitus.  In this 
regard, the veteran has current diagnoses of bilateral 
hearing loss and tinnitus.  Further, the veteran claimed that 
his hearing loss and tinnitus have gradually gotten worse 
since service, especially in the last 10 years.  Moreover, 
the more probative medical evidence found a nexus between the 
acoustic trauma the veteran sustained in service and his 
current findings of bilateral hearing loss and tinnitus.  
Therefore, service connection for bilateral hearing loss and 
tinnitus is established.  

The Board notes that the only medical evidence of record 
related to the veteran's claims is his October 1949 
enlistment examination, October 1952 separation examination, 
the July 2006 VA audiological examination, and a May 2007 
opinion by the veteran primary care physician at VA, K.K., 
M.D.  The veteran's October 1949 enlistment examination 
indicated that the veteran's ears and drums had no 
significant abnormalities, the drums had no perforation, and 
the whispered voice findings at 15 feet were 15/15 for both 
ears.  The October 1952 separation examination reflected that 
the veteran had normal ears and drums findings and his 
whispered and spoken voice findings for both ears were 15/15.  

The July 2006 VA audiologist diagnosed both bilateral hearing 
loss and tinnitus after examining the veteran and his claims 
file.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
35
55
LEFT
35
30
35
35
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
As such, bilateral loss has been shown for purposes of 
38 C.F.R. § 3.385.  The audiologist commented that the 
veteran served for a year and a half in combat conditions in 
Korea with noise exposure including 50 caliber machine guns, 
rifles, bazookas, 75 recoilless rifles and motors without 
hearing protection.  He denied significant occupational or 
recreational noise exposure.  The veteran complained of 
progressively decreased hearing sensitivity bilaterally for 
approximately 10 years and bilateral constant ringing and 
buzzing tinnitus for approximately five to six years.  The 
veteran felt that his tinnitus affected his hearing, 
especially when talking on the phone.  The audiologist opined 
that although the whispered and spoken voice tests were very 
subjective and insensitive to most hearing losses, due to the 
remoteness of the onset from service (40 years after 
discharge), it was less likely than not that the veteran's 
current hearing loss and tinnitus were incurred during 
military service.  

In a May 2007 letter, Dr. K.K. stated that he had been the 
veteran's primary care provider for the past twenty years.  
Dr. K.K. indicated that since he had known the veteran, he 
had poor hearing and tinnitus.  Dr. K.K. added that the 
veteran used heavy weapons in the service but since discharge 
worked in an office with no noise exposure.  Dr. K.K. opined 
that it was more likely than not that the veteran's central 
hearing loss with tinnitus was related to his military noise 
exposure.  
As shown above, the veteran has been found to have tinnitus 
and bilateral hearing loss for VA purposes.  38 C.F.R. 
§ 3.385.  However, evidence of a current disability alone is 
not enough to establish service connection; there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  In 
this regard, the veteran contended that hearing loss and 
tinnitus were caused by his noise exposure during service and 
that his hearing and tinnitus have gradually gotten worse 
over the years since service.  The Board concedes acoustic 
trauma during service based on the veteran's statements and 
his service records which reflected that he served in Korea 
for approximately one year and sustained a gunshot wound in 
January 1951.  The veteran received the Combat Infantry 
Badge, Korean Service Medical with five bronze stars, and the 
Purple Heart Medal.  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

Turning to the nexus element analysis, the Board notes that 
there are two opinions of record regarding the etiology of 
the veteran's hearing loss and tinnitus; one favorable and 
one unfavorable.  In this regard, as discussed above, the law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

The July 2006 VA audiologist found that it was less likely 
than not that the veteran's tinnitus and hearing loss were 
related to his service based on the onset from service.  
However, during his May 2007 hearing, the veteran clarified 
that he reported to the July 2006 VA audiologist that he 
started having hearing problems and constant ringing in his 
ears at the end of his service.  He claimed that he told the 
VA audiologist that his hearing problem has progressively 
gotten worse since service but in the last 10 years had 
really gotten worse.  The veteran added that he complained 
about his hearing problems over the years but was told his 
hearing would just get progressively worse and therefore he 
chose not to seek treatment until his hearing loss and 
tinnitus really started to affect his ability to hear people.  
The veteran noted that the physician who originally told him 
that his hearing would get progressively worse was deceased 
therefore an opinion or medical records from this individual 
were unavailable.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; i.e., that he has had 
bilateral hearing loss and tinnitus since service.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, in accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  As such, the Board 
finds that the veteran's contentions that his hearing began 
to decrease at the end of his service, he experienced 
constant ringing at the end of service, his hearing problems 
progressively worsened over the year, and his hearing 
worsened to the greatest extent in the last 10 years to be 
competent and affords them great probative weight.

Additionally, the Board affords Dr. K.K.'s opinion great 
probative weight because it is based on a twenty-year period 
of evaluating the veteran as a primary care physician.  
Further, the opinion is predicated on a factual background 
that has been found to be credible and supported by the 
record.  Cf Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993); LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board also finds it significant that the July 
2006 VA audiologist discussed the subjectivity and 
insensitivity of the whispered and spoken voice tests, which 
were the only hearing evaluation data taken at the veteran's 
separation from service.  Therefore, because the Board has 
found the veteran's testimony that he began to experience 
hearing loss and tinnitus at the end of service to be 
credible and competent, the Board affords the VA 
audiologist's opinion, which was based entirely on the time 
of onset of the veteran's hearing loss after service, less 
probative weight.  

In sum, the evidence of record reflected that the veteran has 
a current diagnosis of bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.385.  Further, after resolving all doubt in 
favor of the veteran, the Board affords more probative weight 
to the veteran's testimony and contentions as well as Dr. 
K.K.'s May 2007 opinion based on twenty years as his primary 
care provider.  Therefore, service connection for bilateral 
hearing loss and tinnitus is granted.  38 C.F.R. §§ 3.102, 
3.303, 3.385.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


